                                                                     JS-6



                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                              SOUTHERN DIVISION



KENNETH F.,                               Case No. SA CV 19-02059-DFM

          Plaintiff,                      JUDGMENT

                         v.

ANDREW M. SAUL,
Commissioner of Social Security,

          Defendant.



      In accordance with the Memorandum Opinion and Order filed herewith,
      IT IS HEREBY ADJUDGED that the decision of the Commissioner of
Social Security is affirmed and this matter is dismissed with prejudice.



Date: April 28, 2021                        ___________________________
                                            DOUGLAS F. McCORMICK
                                            United States Magistrate Judge
